Citation Nr: 0630494	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  97-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an increased disability evaluation for 
degenerative joint disease (DJD) of the right ankle, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for DJD 
of the left ankle, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 20 percent 
evaluation for DJD of both ankles.  In an August 1996 rating 
decision, the RO granted separate 20 percent evaluations for 
DJD of each ankle.

In January 2000, the Board denied evaluations in excess of 20 
percent assigned for DJD of each ankle. The veteran filed a 
timely appeal of that decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA Office of General Counsel filed 
a motion for remand, requesting that the Court vacate the 
Board's January 2000 decision and remand the issues for 
further development.  The veteran was in agreement that a 
remand was warranted.  In August 2001, the Court granted the 
motion and vacated the January 2000 decision.  The case was 
then remanded to the Board, and in May 2002, the Board 
prepared a development memorandum.  The Board remanded the 
case in July 2003 for further development.  The case has 
since returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected DJD of the right and left 
ankle is manifested by pain, and no more than marked 
limitation of motion.  There is no evidence of ankylosis of 
either ankle.

2.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral ankle disability 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for DJD of the right ankle are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for DJD of the left ankle are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a June 2005 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
claims folder also contains service medical records, evidence 
from the VA Medical Center in San Antonio, Audie L. Murphy VA 
Memorial Hospital, Frank M. Tejeda VA Outpatient Clinic, 
Social Security Administration, as well as pertinent private 
medical evidence from Dr. H. Robinson and the "PMR Group".  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In March 2006, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).




Increased Rating Claim

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service medical records, to include the veteran's March 1971 
separation examination report, show a diagnosis of early 
degenerative changes of both talonavicular joints.  In an 
April 1971 rating decision, the RO granted service connection 
for DJD of both ankles pursuant to Diagnostic Code 5271.  In 
July 1991, the RO increased the evaluation to 20 percent for 
bilateral DJD of the ankles.  In August 1996, the RO assigned 
separate 20 percent evaluations to each ankle, effective 
August 1, 1995.  

Medical evidence pertinent to the severity of the veteran's 
ankle disabilities includes an April 1997 private 
consultation report.  According to that report, the veteran 
used a wheelchair and wore ankle supports on a full-time 
basis when out of bed.  The examiner noted that examination 
of the ankles was quite limited and difficult.  Attempts to 
determine active and passive ranges of motion were 
unsuccessful due to complaints of severe pain and trembling 
and shaking throughout the veteran's entire body.  
Degenerative changes of the ankles, bilaterally, were 
confirmed by x-rays.  The examiner felt that the degenerative 
changes could limit the veteran's ability to stand, walk, 
move about, lift, and carry heavy objects.  It was also noted 
that veteran's complaints of pain during the active and 
passive range of motion tests could have represented a 
somewhat exaggerated response to pain, but x-rays confirmed 
objective evidence of a basis for arthritic pain.

On December 1997 VA examination, the veteran reported being 
confined to a bed and wheelchair.  The examiner noted that 
review of the claims folder was generally devoid of hard 
evidence of actual ankle pathology other than reference to 
radiographic evidence of degenerative joint disease at the 
talonavicular articulation and predominant referral to right 
ankle problems.  Physical examination revealed that the 
veteran groaned steadily during his visit.  The examination 
was what the examiner would not deem "cooperative", with 
substantial muscle guarding of any attempted moving through 
ankle joint range of motion.  The examiner described the 
veteran's elicitation of tenderness as out of proportion and 
nonfocal, generally circumferential about the ankle joints.  
A few degrees of ankle range of motion could be identified, 
at best.  Moderate bilateral ankle swelling was noted.  After 
review of a magnetic resonance imaging scan, the examiner 
stated that the report taken in its entirety could support 
the diagnosis of degenerative joint disease in the left ankle 
more than the right, although actual severity cannot be 
judged/graded accurately for the above-cited reasons. 

Disability certificates from H. Robinson, M.D., dated in 
September 2000 and August 2005 suggest that the veteran was 
unemployable due to pain and disability in the ankles.  

The most recent VA orthopedic examination was conducted in 
June 2004.  The veteran complained of constant pain in both 
ankles.  He indicated that he is able to stand for four 
minutes and walk 100 feet.  He reported using a walker all of 
the time.  Range of motion of the right ankle was from zero 
to 20 percent.  Range of motion of the left ankle was from 
zero to 15 percent.  Diagnosis was moderately severe 
degenerative arthritis of the bilateral ankle.  There was 
evidence that the veteran was limited further by pain, 
fatigue, weakness and lack of endurance following repeated 
use of the ankles.  X-rays of the ankles showed moderate 
degenerative arthritis of the talotibial and subtalar areas.

On review, the Board finds that evaluations in excess of 20 
percent for DJD of the right and left ankles are not 
warranted.  The current 20 percent evaluations are based on 
evidence of marked limitation of motion of the ankles, 
pursuant to Diagnostic Code 5271.  A 20 percent evaluation is 
the maximum allowable evaluation under Diagnostic Code 5271.  
Accordingly, an evaluation in excess of 20 percent under such 
code is not available.  

A higher evaluation of 30 percent under Diagnostic Code 5270 
is warranted for evidence of ankylosis of the ankles in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2005).  However, there is no 
objective evidence of ankylosis on private April 1997 
consultation, December 1997 VA examination, and June 2004 VA 
examination.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2005).
The Board acknowledges that the veteran exhibited additional 
functional loss on repeated use of his ankles during his June 
2004 VA examination.  The veteran's attorney suggested that 
the June 2004 VA examination was inadequate, in part because 
the examiner did not provide an opinion as to the degree of 
additional functional impairment on repeated use (see 
November 2005 and January 2006 letters).  The Board notes, 
however, that DeLuca is inapplicable in this case because the 
veteran is receiving the maximum schedular evaluation for 
limitation of motion of each ankle, absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
In essence, the veteran is already being compensated for the 
additional functional loss.  

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  On review, the Board 
finds that the evidence does not suggest that the veteran's 
case presents an exceptional or unusual disability picture 
due to the service-connected bilateral ankle disability so as 
to render a schedular rating impractical.  The rating 
schedule provides for higher disability evaluations, but the 
veteran has not demonstrated the criteria for higher 
evaluations.  There is no evidence that the veteran's 
bilateral ankle disability requires frequent hospitalization.  
Further, the Board finds that the veteran's bilateral ankle 
disability does not cause marked interference with 
employment.  The Board acknowledges that the June 2004 VA 
examiner did not provide an opinion as to whether the veteran 
was unemployable due to service-connected DJD of the ankles.  
The reports by Dr. Robinson are not consistent, since the 
2000 report notes that his ankles preclude employment and the 
2005 report notes that he stopped working in 2002.  The 1997 
VA examination report noted that the complaints of pain were 
out of proportion to the physical findings.  Overall, the 
objective evidence of record does not reflect unusual or 
exceptional disability that would render the schedular 
criteria impractical.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased disability evaluation for DJD of 
the right ankle, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased disability evaluation for DJD of 
the left ankle, currently rated as 20 percent disabling, is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


